DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is the same as U.S. Patent No. 11,062,087.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 11,062,087. Although the claims at issue are not identical, they are not distinct from each other because they both claim a method and apparatus comprising: receiving, at a decoder of the word generation model, a training data learned subspace representation of training data;
identifying tunable linguistic characteristics of the word generation model;
training the decoder to output a training tuned summary of the training data learned
subspace representation based on at least one of the tunable linguistic characteristics;
receiving an input text and a target characteristic token; and
generating, by the trained decoder of the word generation model, each word of a tuned
summary of the input text from a learned subspace representation and from a feedback about preceding words of the tuned summary, wherein the tuned summary is tuned to target characteristics represented by the target characteristic token.
Claims 1,3, and 8 are similar to claim 1 of U.S. Patent No. 11,062,087.
Claim 2 is similar to claim 2 of U.S. Patent No. 11,062,087.
Claims 4-7 are similar to claims 4-7, respectively, of U.S. Patent No. 11,062,087.
Claims 9 and 13 are similar to claim 8 of U.S. Patent No. 11,062,087.
Claims 10-12 are similar to claims 10-12, respectively, of U.S. Patent No. 11,062,087.
Claim 14 is similar to claim 13 of U.S. Patent No. 11,062,087.
Claim 15 is similar to claim 9 of U.S. Patent No. 11,062,087.
Claims 16 and 19 are similar to claim 14 of U.S. Patent No. 11,062,087.
Claim 17 is similar to claim 17 of U.S. Patent No. 11,062,087.
Claim 18 is similar to claim 16 of U.S. Patent No. 11,062,087.
Claim 20 is similar to claim 15 of U.S. Patent No. 11,062,087.
Allowable Subject Matter
Claims 1-20 are rejected under the double patenting rejection discussed above. They would be allowable if a Terminal Disclaimer is submitted. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Krishna et al. (10,685,000) show it is well known to have a method, medium, and device comprising: generating a representation of input text and a topic of interest associated with the input text by applying an encoder of the word generation model to the input text and the topic, and generating, by a decoder of the word generation model, each word of a tuned summary of the input text from the learned subspace representation and from a feedback about preceding words of the tuned summary, wherein the tuned summary is tuned to a target topic of interest (Fig. 5). In regard to claims 1, 9, and 16, the prior art of record does not show or suggest 
generating, by the trained decoder of the word generation model, each word of a tuned
summary of the input text from a learned subspace representation and from a feedback about preceding words of the tuned summary, wherein the tuned summary is tuned to target characteristics represented by the target characteristic token.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krishna et al. (10,685,050) show a word generation model that uses an encoder to generate a learned subspace representation of input text and a target characteristic. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        September 21, 2022